Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
	Applicant’s arguments filed on 11/02/2021 with respect to the amendments of claims 1 and 21 have been fully considered, and are persuasive. Therefore, claims 1-12, 14-19, 21, 23 are allowed over prior art of record. 
The following is an examiner's statement of reasons for allowance:
The prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach:
A circuit arrangement comprising: the second circuit comprises: a second pull-up network comprising a first transistor of the first conductivity type; and a second pull-down network comprising a second transistor of the second conductivity type, and wherein the first pull-up network and the second pull-down network are electrically coupled to each other for the second transistor of the first pull-up network to drive the second pull-down network, and wherein the first pull-down network and the second pull-up network are electrically coupled 
A method for forming a circuit arrangement comprising:  electrically coupling the first pull-up network and the second pull-down network comprises electrically coupling the first pull-up network and the second pull-down network to each other for the second transistor of the first pull-up network to drive the second pull-down network, and wherein electrically coupling the first pull-down network and the second pull-up network comprises electrically coupling the first pull-down network and the second pull-up network to each other for the first transistor of the first pull-down network to drive the second pull-up network as recited in claim 21.
A circuit arrangement for mitigating an effect of at least one transient voltage pulse generated in the circuit arrangement, the circuit arrangement comprising: the second circuit comprises: a pull-up network; and a pull-down network, and wherein, for controlling the second circuit to provide the one or more output signals, the pull-up network of the first circuit is electrically coupled to the pull-down network of the second circuit to drive the pull-down network of the second circuit; and the pull-down network of the first circuit is electrically 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANNY NGUYEN whose telephone number is (571)272-2054. The examiner can normally be reached M-F 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about 





/DANNY NGUYEN/Primary Examiner, Art Unit 2836